          Case 1:18-cv-09495-PAC Document 53 Filed 05/27/21 Page 1 of 1




                                                                      May 27, 2021
VIA ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: New York Legal Assistance Grp. v. Board of Immigration Appeals, No. 18-cv-9495 (PAC)

Dear Judge Crotty:

         We, along with Public Citizen Litigation Group, represent the Plaintiff in the above-
captioned matter. As the Court is aware, the mandate issued from the Second Circuit on May 7,
2021, and yesterday, the Court scheduled a status conference for Wednesday, June 9, 2021 at
3:15 PM, to be conducted in Your Honor’s Courtroom at 500 Pearl Street. We write to
respectfully request that the Court conduct this conference virtually or telephonically, or, in the
alternative, that the Court grant leave for our co-counsel at Public Citizen, Scott Nelson, to
participate virtually or telephonically in a live court proceeding. Mr. Nelson, whose motion for
pro hac vice admission is pending with the Court, is located out-of-state and is unable to attend
in person. Defendant has consented to this request and expressed a preference that all counsel
participate remotely.

       If the Court is not inclined to grant this application, undersigned counsel is prepared to
appear in person on behalf of Plaintiff.

       Thank you for your consideration of this matter.

                                            Respectfully submitted,


                                            Danielle Tarantolo
                                            NEW YORK LEGAL ASSISTANCE GROUP
                                            100 Pearl Street, 19th Floor
                                            New York, NY 10004
                                            (212) 613-6551
                                            dtarantolo@nylag.org

CC:    Alexander Hogan, Assistant United States Attorney
       Scott Nelson, Public Citizen Litigation Group
